DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant’s argument that Burt fails to disclose a fluorescent material is not persuasive since Applicant has not defined fluorescent so as to prevent the use of highly vivid colors from reading on fluorescent. Pgph. 42 of the instant specification merely recites that a fluorescent dye is a significantly different color from the drilling fluid such as red, which is disclosed by Burt. The use of UV light at the surface is not claimed, though if it were, pgph. 78 of US 20010036667 A1 reads on this and could be easily combined with the currently applied art as indicated at the end of the non-final action in the art of record not relied upon section.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabari (US 20210054733), Hereinafter Jab, in light of Burt (US 2007465 A).
With respect to claim 1, Jab discloses lacing a marker plug with identifier within a wellbore (pgphs. 30, 33); transferring the marker plug with the identifier to a position in a wellbore for setting; setting the marker plug with the identifier in the position in the wellbore desired for setting (pgphs. 47, 50); drilling the marker plug with identifier from the wellbore such that the drilling of the marker plug releases the identifier (pgph. 26, 54), and transferring at least a portion of the identifier for transfer to an uphole environment (pgph. 55).
However, Jab fails to disclose a colorant or fluorescent material as a tracer. 
Nevertheless, Burt discloses this in a plug (14 is a colorant packet in plug 12 before 12 is placed in the wellbore, very vivid red color which is a fluorescent color col. 2 pg. 1 ll. 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a colorant packet and/or fluorescent material as the tracer member or in addition to the tracer material in Jab in order to provide a readily detectable, clear visual indication that the mill is penetrating through the plug as taught by Burt (col. 2 pg. 1 ll. 15-39).
With respect to claims 6-8, Burt discloses a colorant packet inserted into the body of the plug before placement in the wellbore (14 is a colorant packet in plug 12 before 12 is placed in the wellbore, very vivid red color which is a fluorescent color col. 2 pg. 1 ll. 15-20).
With respect to claim 9, Jab discloses identifying the portion of the identifier at the uphole identification area (pgph. 56). 
With respect to claim 10, Jab discloses a marker plug (100), comprising a body configured with an opening (150); an identifier (140) one of configured with the body and within the body, wherein the identifier is a material (140): and an anchor (166 or structure which performs retention at fixed location) attached to the body (is retained at a fixed location, pgph. 50), the anchor configured to grip a side wall of a drill string tubular (to retain at a fixed location, pgphs. 47, 50).
However, Jab fails to disclose a fluorescent material as a tracer. 
Nevertheless, Burt discloses this in a plug (14 is a colorant packet in plug 12 before 12 is placed in the wellbore, very vivid red color which is a fluorescent color col. 2 pg. 1 ll. 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a fluorescent material as the tracer member or in addition to the tracer material in Jab in order to provide a readily detectable, clear visual indication that the mill is penetrating through the plug as taught by Burt (col. 2 pg. 1 ll. 15-39).
With respect to claim 11, Jab discloses wherein the opening is configured to accept a dropped ball (154) in a drill string (shown in fig. 2).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jab and Burt as applied to claim 1, and further in view of Hecht (US 20200332171 A1).
With respect to claims 2-4, Jab fails to disclose how the plug is set. 
Nevertheless, Hecht discloses setting a frac plug using wireline or coiled tubing, wireline being equivalent to or an obvious variant of slickline.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used wireline or coiled tubing or slickline to set the frac plug of Jab as taught by Hecht (pgphs. 38, 40) since this is the simple substitution of one prior art device (whatever device is used to set the plugs of Jab) for another (wireline or coiled tubing or slickline which is an equivalent to or obvious variant of wireline) with predictable results and a reasonable expectation for success. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jab and Burt as applied to claim 1, and further in view of Dirocco (US 20190203557 A1).
With respect to claim 5 Jab fails to disclose how the plug is set. 
Nevertheless, Dirocco discloses setting a frac plug using a dropped ball (pgph. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a dropped ball to set the plug of Jab in order to form a metal to metal seal as taught by Dirocco (pgph. 35) and since this is the simple substitution of one prior art device (whatever device is used to set the plugs of Jab) for another (wireline or coiled tubing or slickline which is an equivalent to or obvious variant of wireline) with predictable results and a reasonable expectation for success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/08/2022